DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 07/22/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al (US 8,904,014) in view of Kotecha et al (US 2015/0319472).

a system (see Fig. 1, -100) comprising: 
a plurality of user devices (108, 110, 112, 114, etc.); a content provider system (106) configured to provide contemporaneous media content over a network to the plurality of user devices (e.g., see Col 4 lines 54-58; such as providing live media content to the plurality of user devices); a multimedia broadcast multicast service (such as elements 122, 124, 126, 128); and a proxy system (such as connection manager 115) configured to manage the initiation and termination of multicast sessions between the plurality of user devices and the content provider system (e.g., see Col 6 line 64 – Col 7 line 3; Col 10 lines 13-16), the proxy system including a memory (non-transitory computer-readable medium) and a processor in communication with the memory (inherent in a computing based device such as shown in Fig. 15), wherein the processor is configured to: 
receive a request from a respective user device for the content provider system to provide media content of a contemporaneous event; determine whether a number of user devices viewing the media content meets a threshold; initiate a multicast session in response to determining that the number of user devices meets the threshold (e.g., see Col 1 line 60 – Col 2 line 6; Col 8 lines 51-67; Col 24 lines 20-40), wherein initiating the multicast session includes: 
transmitting a service announcement header to the multimedia broadcast multicast service on behalf of the content provider system (e.g., see Col 9 lines 1-5; such as command (equivalent to transmitting a service announcement header to) the MCE 122 (equivalent to the multimedia broadcast multicast service) to set up and allocate radio channels for multicast of content streams in consideration), receiving identification information from the respective user device (e.g., see Col 18 lines 50-54), transmitting a join request to the multimedia broadcast multicast service, the join request including the received identification information (e.g., see Col 18 lines 26-32; such as the core module 208 sends one or more instructions/commands to the MCE 122 to set up and allocate one or more radio channels for multicasting the given service to the requestor devices), assigning a set of user devices to the initiated multicast session, the set of user devices including the respective user device, and the multicast session being associated with the multicast IP address, and transmitting the multicast IP address to the set of user devices (e.g., see Col 18 lines 50-64).
Gonzales is silent about receiving the join request from the multimedia broadcast multicast service, transmitting multicast authorization to the multimedia broadcast multicast service, the multicast authorization including a multicast IP address.
However, in an analogous art, Kotecha equally discloses receiving the join request from the multimedia broadcast multicast service, transmitting multicast authorization to the multimedia broadcast multicast service, the multicast authorization including a multicast IP address (e.g., see Para 26-27; such as BMSC receiving the join request from MBMS and perform authorization for multicast service inherently including a multicast IP address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gonzales to include receiving the join request from the multimedia broadcast multicast service, transmitting multicast authorization to the multimedia broadcast multicast service, the multicast authorization including a multicast IP address, as taught by Kotecha to take advantage of an known established structure to manage provision of multicast services or broadcast services to user devices.

Regarding Claim 2, Gonzales further discloses the contemporaneous media content is video. (e.g., see Col 4 lines 51-58)

Regarding Claim 3, Gonzales further discloses the multimedia broadcast multicast service is an enhanced multimedia broadcast multicast service (e.g., see Col 5 lines 47-52).

Regarding Claims 4, Gonzales further discloses initiating the multicast session includes receiving a service announcement from the multimedia broadcast multicast service (e.g., see Col 18 lines 50-64).

Regarding Claim 5, Gonzales further discloses the proxy system is in communication with the multimedia broadcast multicast service at a core network level (see Fig. 1; Col 9 lines 1-5; such as connection manager equivalent to the proxy system is in communication with MCE 122 as part of the multimedia broadcast multicast service MBMS).

Regarding Claim 6, Gonzales further discloses the number of user devices viewing the media content are within a pre-determined geographical area (e.g., see Col 17 line 63 – Col 18 line 5).

Regarding Claims 7, Gonzales in view of Kotecha would disclose and render “the pre-determined geographical area is a coverage area of a core network that includes the multimedia broadcast multicast service and the proxy system” to be obvious (see Gonzales: Col 17 line 63 – Col 18 line 14; Kotecha: Para 32).

Regarding Claims 8, Gonzales in view of Kotecha would disclose and render “the multimedia broadcast multicast service transmits the media content from the content provider system to the set of user devices via the multicast IP address” to be obvious (see Gonzales: Col 3 lines 45-52; Kotecha: Para 16; one or more access/core networks of the wireless communications network 102 and one or more Internet Protocol (IP) networks such as the Internet).

Regarding Claim 11, Gonzales further discloses the processor is configured to terminate the multicast session in response to determining that the number of user devices no longer meets the threshold (e.g., see Col 8 lines 51-67; such as multicast rule to set a threshold for managing multicast session, i.e., based on the threshold to determine initiation or termination of the multicast session).

Regarding Claim 12, Gonzales further discloses the processor is configured to initiate a unicast session in response to terminating the multicast session (e.g., see Col 19 lines 15-20).

Regarding Claim 13, Gonzales discloses, in one embodiment, the core module 208 transmits a subscription announcement over the air interface 116 to each of the requestor devices currently receiving or requesting the streaming service over a unicast connection. This announcement notifies each of these requestor devices of the upcoming multicast service for the streaming service. This message includes the channel, IP multicast address, session attributes, and so on that is associated with the multicast group (e.g., see Col 18 lines 57-64) and would render “the service announcement header includes a service ID, a service type, a session time, a media type, a mode, a multicast IP address, and a service area” to be obvious to one of ordinary skill in the art.

Regarding Claim 14, Gonzales further discloses initiating the multicast session includes activating a packet data protocol instance on behalf of the user device (e.g., see Col 9 lines 21-42; Col 10 lines 13-33; such as HTTP to retrieve content from content server on behalf of the user device).

Regarding Claim 15, Gonzales in view of Kotecha would disclose or render “initiating the multicast session further includes, prior to transmitting multicast authorization, receiving a message from the multimedia broadcast multicast service that queries an availability of service in a cell ID of the user device, the cell ID of the user device being included in the identification information” to be obvious (e.g., see Kotecha: Para 48; Para 20; such as provide subscription location such as cell ID before authorization).

Regarding Claim 17, Gonzales in view of Kotecha would disclose or render “initiating the multicast session includes imitating the actions of a multicast service provider on behalf of the content provider system” to be obvious (see Gonzales: Col 20 lines 52-67; Col 21 lines 40-56; Kotecha: Para 20; such as perform multicast session on behalf of the content provider system).

Regarding Claim 18, Gonzales further discloses initiating the multicast session includes imitating the actions of a device in communication with a multicast service provider on behalf of the user device (see Col 21 lines 40-56).

Regarding Claims 19, Gonzales further discloses initiating the multicast session includes imitating the actions of a multicast service provider and imitating the actions of a device in communication with the multicast service provider (e.g., see Col 21 lines 40-56).

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al (US 8,904,014) and Kotecha et al (US 2015/0319472) as applied to claim 1 above, and further in view of Dowlatkhah (US 2020/0045548).

Regarding Claims 9, Gonzales discloses the proxy system but is silent about the proxy system is a virtual network function service.
In an analogous art, Dowlatkhah discloses software-defined networking (SDN) approach, can be complimentary to a network functions virtualization (NFV) approach, in which a virtual network function (VNF) is responsible for handling specific network functions (NFs) that run on one or more virtual machines (VMs) on top of the hardware networking infrastructure (e.g., see Para 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Gonzales and Kotecha to include the proxy system is a virtual network function service, as taught by Dowlatkhah to take advantage of a software approach to eliminate the need of expensive hardware investment.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al (US 8,904,014) and Kotecha et al (US 2015/0319472) as applied to claim 1 above, and further in view of Zhu et al (US 2020/0404499).

Regarding Claims 20, Kotecha discloses the identification information includes a cell ID (see Para 48) but is silent about a mobile station international subscriber directory number.
In an analogous art, Zhu discloses the identification information includes a mobile station international subscriber directory number (see Para 252).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Gonzales and Kotecha to include the identification information including a mobile station international subscriber directory number, as taught by Zhu to take advantage of international coverage for more business opportunities.

Conclusion
8.	Claims 1-20 are rejected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426